Citation Nr: 0714985	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-20 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 15, 
1975, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an effective date earlier than January 15, 
1975, for the grant of service connection for malaria.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to an initial compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective, February 15, 2001, and granted 
noncompensable service connection for bilateral hearing loss 
and malaria, each effective February 15, 2001.  By a May 2003 
statement of the case, the RO granted earlier effective dates 
for service connection (January 15, 1975) for both bilateral 
hearing loss and malaria.  In July 2006, the Board remanded 
the claims for additional development.  In January 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.

At his January 2007 hearing before the Board, the veteran 
raised new claims of entitlement to service connection for 
tinnitus, and for an increased rating for PTSD.  The Board 
refers these claims to the RO for appropriate action.





FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on February 15, 2001, more than one 
year after his separation from active service.  Service 
connection for PTSD subsequently was granted, effective 
February 15, 2001.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for PTSD received 
prior to February 15, 2001.

3.  The veteran's initial claim for service connection for 
bilateral hearing loss was filed at the RO on January 15, 
1975, more than one year after his separation from active 
service.  Service connection for bilateral hearing loss 
subsequently was granted, effective January 15, 1975.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral hearing 
loss received prior to January 15, 1975.

5.  The veteran's initial claim for service connection for 
malaria was filed at the RO on January 15, 1975, more than 
one year after his separation from active service.  Service 
connection for malaria subsequently was granted, effective 
January 15, 1975.

6.  There was no informal or formal claim, or written intent 
to file a claim for service connection for malaria received 
prior to January 15, 1975.

7.  There is no audiometric data for the period from January 
15, 1975, when service connection became effective, to June 
3, 2001.

8.  For the period from June 4, 2001 to September 16, 2003, 
the veteran's service-connected bilateral hearing loss was 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level III in the left ear, and 
by no more than literal designation B in the right ear, and 
literal designation C in the left ear.

9.  For the period since September 16, 2003, the veteran's 
service-connected bilateral hearing loss has been manifested 
by no more than auditory acuity level I in the right ear and 
auditory acuity level II in the left ear, and by no more than 
literal designation C in both the left and right ears.

10.  There is no clinical evidence demonstrating that the 
veteran has experienced a relapse of malaria since service 
connection became effective on January 15, 1975.  He has not 
been hospitalized for a relapse of malaria, nor is there 
evidence that a relapse was confirmed by the presence of 
malarial parasites in blood smears.  Additionally, there is 
no clinical evidence demonstrating either liver or spleen 
damage secondary to malaria.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 15, 2001, for the award of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

2.  The requirements for an effective date earlier than 
January 15, 1975, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2006).

3.  The requirements for an effective date earlier than 
January 15, 1975, for the award of service connection for 
malaria have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

4.  The requirements for a compensable rating for bilateral 
hearing loss for the period from January 15, 1975, to June 3, 
2001 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 DCs 6100, 6292, 6293 (2006 & 1975).

5.  The requirements for a 10 percent disability rating for 
bilateral hearing loss have been met for the period from June 
4, 2001, to September 15, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 DCs 6100, 6292, 6293 (2006 & 
1975).

6.  The requirements for a 20 percent disability rating for 
bilateral hearing loss have been met since September 16, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 DCs 6100, 6292, 6293 (2006 & 1975).

7.  The criteria for a compensable rating for malaria have 
not been met since January 15, 1975.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.88, DC 6304 (1975); 38 C.F.R. 
§ 4.88b, DC 6304 (1997 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2006).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 
413, 421 (1999).

A.  PTSD

The veteran filed his claim for service connection for PTSD 
on February 15, 2001, more than one year after his separation 
from active service in August 1968.  Where a claim has been 
filed more than one year after the date of separation from 
service, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, despite the 
veteran's assertions that he has experienced PTSD symptoms 
since his separation from service, there are no clinical 
records dated prior to the June 2001 VA examination which 
demonstrate that he had symptoms consistent with a diagnosis 
of PTSD.  Thus, the later date is the date the evidence 
demonstrates that entitlement existed.  In this case, 
however, service connection has been established as of 
February 15, 2001, the date the claim for service connection 
was received.  It is significant that while the disability in 
this case may have existed for several years, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD was filed prior to February 15, 2001, the Board finds no 
evidence of there being such a claim.  While the veteran 
filed several other claims for service connection prior to 
February 15, 2001, no mention of symptoms compatible with a 
diagnosis of PTSD was made until the veteran's February 2001 
claim for service connection.

In this case, the veteran has been granted an effective date 
of service connection for PTSD as of the date of the receipt 
of his claim on February 15, 2001.  There is no legal 
entitlement to an earlier effective date.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Bilateral Hearing Loss & Malaria

The veteran filed his claims for service connection for 
bilateral hearing loss and malaria on January 15, 1975, more 
than one year after his separation from active service in 
August 1968.  Where a claim has been filed more than one year 
after the date of separation from service, the effective date 
of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b).  Here, the veteran's records 
demonstrate that he had bilateral hearing loss at least as 
early as September 1968; thus, the later date is the date the 
claim was received.  Similarly, the veteran's service medical 
records demonstrate that he was treated for malaria; thus, 
the later date is likewise the date the claim was received.  
It is significant that while the disabilities in this case 
may have existed for several years, a claim must be filed in 
order for any type of benefit to be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for bilateral 
hearing loss and malaria were filed prior to January 15, 
1975, the Board finds no evidence of there being such claims.  
While the veteran asserts that he filed claims for service 
connection for bilateral hearing loss and malaria in either 
late 1968 or early 1969, there is no evidence consistent with 
this assertion.  Had VA received correspondence in 1968 or 
1969 indicating an intention to file claims for service 
connection, that correspondence would have been filed in the 
veteran's claims folder and appropriate action would have 
been undertaken at that time.  There is no evidence in this 
case to rebut this presumption of regularity.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The first evidence of an intention to file claims 
for service connection for bilateral hearing loss and malaria 
was received in January 1975.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claims on January 15, 1975.  There 
is no legal entitlement to an earlier effective date for 
either bilateral hearing loss or malaria.  

As the preponderance of the evidence is against the claims 
for an earlier effective date of service connection for 
bilateral hearing loss and malaria, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the ratings initially assigned for his bilateral hearing loss 
and malaria on the original grants of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time period, that is, since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A.  Bilateral Hearing Loss

In an October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss, effective February 15, 
2001.  However, by a May 2003 statement of the case, the RO 
granted an earlier effective date for service connection of 
January 15, 1975, the date as of which the veteran's initial 
claim for service connection for bilateral hearing loss was 
received.  Thus, in evaluating the merits of the veteran's 
claim for a compensable rating for bilateral hearing loss, he 
is entitled to evaluation under the diagnostic criteria 
applicable as of January 15, 1975, the effective date of 
service connection, and under any other versions of the 
diagnostic criteria in effect from January 1975 to the 
present time.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that where the law or regulations governing a claim 
are changed while the claim is pending, the version most 
favorable to the claimant applies from the effective date of 
the change, absent congressional intent to the contrary, and 
except where it conflicts with the precedents of the United 
States Supreme Court and the Federal Circuit.).  However, the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000); VAOPGCPREC 7-03 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).

In this case, there are four versions of potentially 
applicable diagnostic criteria; the diagnostic criteria in 
effect at the time the claim was effectively service-
connected in January 1975, and as amended in April 1976, 
December 1987, and June 1999.  See 41 Fed. Reg. 11298 (March 
18, 1976); 52 Fed. Reg. 44119 (Nov. 18, 1987); 64 Fed. Reg. 
25206 (May 11, 1999).  As the April 1976 and June 1999 
amendments, however, involved nonsubstantive changes 
inapplicable to this case, these amendments will not be 
addressed.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The diagnostic criteria in effect at the time the veteran's 
claim was effectively service-connected provided for 
evaluations of bilateral defective hearing ranging from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involved audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 500, 
1000, and 2000 Hz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
established six areas of impairment in efficiency, ranging 
from literal designation A for essentially normal acuity, 
through literal designation F for profound deafness.  
38 C.F.R. § 4.85 (1975).

Under the diagnostic criteria as amended in December 1987, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1988 & 2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
test results for the veteran's right and left ears do not 
meet the numerical criteria for such a rating, and thus his 
hearing loss will only be rated by the usual method.

The Board thus turns to the merits of the veteran's claim.

The clinical evidence of record reflects that since January 
1975, when service connection became effective, the veteran 
has undergone audiometric examination on two occasions, in 
June 2001 and in September 2003.  The record also reflects 
that the veteran underwent audiometric examination in 
September 1968, March 1969, and in March 1970, prior to the 
date as of which service connection became effective.  
However, as it has been determined that the veteran is not 
entitled to an effective date of service connection prior to 
January 15, 1975, these prior reports of audiometric 
examination are not applicable and may not be considered by 
the Board in evaluating the veteran's entitlement to a 
compensable rating for bilateral hearing loss.

On VA audiological examination in June 2001, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
60
LEFT
15
20
65
75
75

Under the diagnostic criteria in effect as of the 1987 
amendment, the averages were 48 in the right ear and 59 in 
the left ear.  Under the diagnostic criteria in effect prior 
to the 1987 amendment, the averages were 23 in the right ear 
and 33 in the left ear.  Speech recognition ability was 92 
percent in the right ear and 88 percent in the left ear.  

Under the diagnostic criteria currently in effect, as amended 
in December 1987, for the right ear, the average pure tone 
threshold of 48 decibels, along with a speech discrimination 
rate in the 92 percentile warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left 
ear, the average pure tone threshold of 59 decibels, along 
with a speech discrimination rate in the 88 percentile 
warrants a designation of Roman Numeral III under Table VI of 
38 C.F.R. § 4.85 (2006).  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral I, and the left 
ear is Roman Numeral III, the appropriate rating is 0 percent 
under DC 6100.  

Under the diagnostic criteria in effect prior to the 1987 
amendment, for the right ear, the average pure tone threshold 
of 23 decibels, along with a speech discrimination rate in 
the 92 percentile warrants a literal designation of B under 
Table I of 38 C.F.R. § 4.85 (1975).  For the left ear, the 
average pure tone threshold of 33 decibels, along with a 
speech discrimination rate in the 88 percentile warrants a 
literal designation of C under Table I of 38 C.F.R. § 4.85 
(1975).  Under Table II of 38 C.F.R. § 4.85, where the right 
ear is literal designation B, and the left ear is literal 
designation C, the appropriate rating is 10 percent under DC 
6293.  

On VA audiological examination in September 2003, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
60
LEFT
15
30
65
70
75

Under the diagnostic criteria in effect as of the 1987 
amendment, the averages were 51 in the right ear and 60 in 
the left ear.  Under the diagnostic criteria in effect prior 
to the 1987 amendment, the averages were 33 in the right ear 
and 37 in the left ear.  Speech recognition ability was 92 
percent in the right ear and 96 percent in the left ear.  

Under the diagnostic criteria currently in effect, as amended 
in December 1987, for the right ear, the average pure tone 
threshold of 51 decibels, along with a speech discrimination 
rate in the 92 percentile warrants a designation of Roman 
Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left 
ear, the average pure tone threshold of 60 decibels, along 
with a speech discrimination rate in the 96 percentile 
warrants a designation of Roman Numeral II under Table VI of 
38 C.F.R. § 4.85 (2006).  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral I, and the left 
ear is Roman Numeral II, the appropriate rating is 0 percent 
under DC 6100.  
	
Under the diagnostic criteria in effect prior to the 1987 
amendment, for the right ear, the average pure tone threshold 
of 33 decibels, along with a speech discrimination rate in 
the 92 percentile warrants a literal designation of C under 
Table I of 38 C.F.R. § 4.85 (1975).  For the left ear, the 
average pure tone threshold of 37 decibels, along with a 
speech discrimination rate in the 96 percentile warrants a 
literal designation of C under Table I of 38 C.F.R. § 4.85 
(1975).  Under Table II of 38 C.F.R. § 4.85, where the right 
ear is literal designation C, and the left ear is literal 
designation C, the appropriate rating is 20 percent under DC 
6292.  

Under the current diagnostic criteria, as amended in 1987, 
the veteran is not entitled to an initial compensable rating 
for his bilateral hearing loss.  However, the older 
diagnostic criteria, as in effect as of the effective date of 
service connection, are also applicable and are more 
favorable to the veteran.  Under the older diagnostic 
criteria, the veteran is entitled to a 10 percent rating as 
of June 4, 2001, the date as of which compensable hearing 
loss was first demonstrated after service connection became 
effective.  Additionally, he is entitled to a 20 percent 
rating as of September 16, 2003, the date that an increase in 
disability was first shown.  The Board appreciates the 
veteran's assertion that because his hearing loss was first 
demonstrated in 1968, he has been entitled to a compensable 
rating since service connection became effective.  However, 
the Board finds that the veteran is not entitled to a 
compensable rating prior to June 4, 2001, because there is no 
audiometric data dated after service connection became 
effective and prior to June 4, 2001 that demonstrates 
bilateral hearing loss.  The benefit-of-the-doubt rule was 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Malaria

In an October 2001 rating decision, the RO granted service 
connection for malaria, effective February 15, 2001.  
However, by a May 2003 statement of the case, the RO granted 
an earlier effective date for service connection of January 
15, 1975, the date as of which the veteran's initial claim 
for service connection for malaria was received.  Thus, in 
evaluating the merits of the veteran's claim for a 
compensable rating for malaria, he is entitled to evaluation 
under the diagnostic criteria applicable as of January 15, 
1975, the effective date of service connection, and under any 
other versions of the diagnostic criteria in effect from 
January 1975 to the present time.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991);  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (holding that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
from the effective date of the change, absent congressional 
intent to the contrary, and except where it conflicts with 
the precedents of the United States Supreme Court and the 
Federal Circuit.).  However, the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
VAOPGCPREC 7-03 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

In this case, there are two versions of applicable diagnostic 
criteria; the diagnostic criteria in effect at the time the 
claim was effectively service-connected in January 1975, and 
as amended, effective August 30, 1996.  See 61 Fed. Reg. 
39875 (July 31, 1996).

The diagnostic criteria in effect at the time the veteran's 
claim was effectively service-connected provided for a 10 
percent disability rating where the malaria had been recently 
active with one relapse in the past year; or where there was 
moderate disability associated with old cases.  A 30 percent 
rating was warranted for recently active malaria with 2 
relapses in the past six months; or for old cases with 
anemia.  A 50 percent rating was warranted for clinically 
active malaria so as to require intensive treatment; recently 
active with 3 or more relapses in the past six months; or for 
old cases with marked general impairment of health.  Finally, 
a 100 percent rating was warranted for clinically active 
malaria so as to require hospital treatment for a 
contemplated or elapsed period of 14 days or more; or with a 
combination of cerebral symptoms, enlarged spleen, anemia, or 
other severe symptoms.  38 C.F.R. § 4.88, DC 6304 (1975).

Under the diagnostic criteria as amended, effective August 
30, 1996, malaria, as an active disease, warrants a 100 
percent disability rating.  Thereafter, the residuals of 
malaria are to be rated as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, DC 6304 (1997 & 
2006).

The clinical evidence of record does not show that the 
veteran has received treatment for a relapse of malaria, or 
for residuals thereof, at any time since the effective date 
of service connection.  On VA examination for malaria in June 
2001, the veteran was asymptomatic.  He reported that since 
service, his malaria had relapsed approximately 30 times.  He 
described the relapses as lasting for approximately 4 days 
and as being characterized by episodes of fever, chills, 
vomiting, and diarrhea.  He stated that he did not seek 
medical attention for these relapses, but as he worked with a 
pharmacist, he was given medication for alleviation of these 
symptoms.  Blood smear testing at the time of the June 001 
examination was negative for malaria parasites.  The 
diagnosis was status post malaria.

Despite the veteran's assertions that he has experienced 
relapses of malaria since malaria was contracted in service, 
the clinical evidence of record does not demonstrate any such 
relapses.  Specifically, there is no evidence that the 
veteran was ever hospitalized for a relapse of malaria, nor 
is there evidence that a relapse was confirmed by the 
presence of malarial parasites in blood smears.  
Additionally, there is no clinical evidence demonstrating 
either liver or spleen damage secondary to malaria, such that 
residuals of malaria could be rated under the appropriate 
system.  Without clinical evidence of a relapse of malaria, a 
compensable rating may not be awarded.  The Board thus finds 
that a compensable rating for malaria has not been warranted 
under any of the applicable diagnostic criteria since the 
effective date of service connection.  

The Board has considered the contentions of the veteran, his 
friends, and family members, concerning relapses of malaria 
incurred in service.  However, as laypersons, the veteran, 
his friends, and family members are not competent to give a 
medical opinion as to whether the veteran has in fact 
experienced a relapse of malaria.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the weight of the credible evidence demonstrates that 
the veteran's malaria has warranted no more than a 0 percent 
rating pursuant to DC 6304 since January 15, 1975.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001; rating 
decisions in October 2001 and August 2005; a statement of the 
case in May 2003; and a supplemental statement of the case in 
August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for increased ratings.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.








	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than February 15, 2001, for the 
grant of service connection for PTSD is denied.

An effective date earlier than January 15, 1975, for the 
grant of service connection for bilateral hearing loss is 
denied.

An effective date earlier than January 15, 1975, for the 
grant of service connection for malaria is denied.

A 10 percent rating for bilateral hearing loss is granted, as 
of June 4, 2001.  As of September 16, 2003, a 20 percent 
rating for bilateral hearing loss is granted.  

An initial compensable rating for malaria is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


